Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-20-00385-CR

                              EX PARTE Bradford C. BINDOCK

                  From the 144th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010-CR-7996-W2
                          Honorable Velia J. Meza, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order signed on June
25, 2020 denying habeas corpus relief is AFFIRMED.

       SIGNED December 23, 2020.


                                                 _____________________________
                                                 Liza A. Rodriguez, Justice